*1200 I I í I O H.
By his Honor, John St. Paul.
Plaintiffs are merchants and defendant is a customer of theirs with a good credit.
of plaintiffs stock: three sets of bedroom furniture which was- delivered at her home. She directed that two sets he charged to herself and the third to one A. H. Page, who (she said) had -commissioned her to purchase it for her mother. On a certain day defendant selected out . _ _ urt*V
Two sets were charged to her and in due course paid for. As to the third set, the salesman referred the matter to the "Credit man", who approved the sale and authorized it3 being charged to Page. This was done and the hill was 3ent to Page.
A few weeks thereafter Page died without having paid the hill, and shortly afterwards plaintiffs, disregarding Page and his succession, claimed the amount from defendant and are now suing for it, in the theory that the set was sold to her.
The suit is not brought is the theory that plaintiff was not authorized by Page to make the purchase; and her evidence is that 3he had his authority. We believe that she had, and doubtless so do plaintiffs, who had ample opportunit ascertain the facts before delivering the furniture. The qut pre be one, 13 whether defendant i3 liable because she a._, . „d received the good3.
As it is clear that defendant was simply Page's agent and had disclosed that fact and that she did not pledge her 07m eredity she is therefore not personally liable. C. C. 2013. Whitney Vs Wyman 101 U. S. 348.
Nor does it make the slightest difference that defendant selected the furniture and that it was delivered to her;, for even if it had been for her own use, she would still not have owed for it. In Standard Distilling Co vs Aronson, (10 Court of Appeal 15, 9 Court of Appeal 328) the goods were selected and delivered to Aronson, and part of them had actually been used by himself, but *121he haa directed that they he charged to his son ana the charge haa been made accordingly. We hela that Aronson was not liable.
December 23rd, 1918.
Watson vs Jones 125 La 249, has no application. There the court said (p.251) that though the goods haa been charged to Jones, nevertheless Pierson might still be liable if the goods were "sold" to him. As the learned Chief Justice has emphasized the word sold ii is clear he meant something more thsi- rare selection by and delivery to Pierson. He meant if Pierson had engaged his personal credit.
The judgment appealed from is correct.
Judgment Affirmed.
Hew Orleans, la,